Citation Nr: 0520000	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned Acting 
Veterans Law Judge in January 2005.  A transcript of that 
hearing is associated with the claims file.  During the 
hearing, the appellant submitted additional medical evidence 
in support of his claim and waived his right to have this new 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2004). 

During his Video Conference hearing, the veteran testified 
that he experiences joint pain, foot trouble, and weight gain 
as a result of his service-connected prostate cancer.  He 
further testified that he has been unable to secure and 
retain gainful employment since undergoing treatment for 
prostate cancer.  In this regard, it is noted that VA is 
obligated to consider all issues reasonably inferred by the 
evidence of record, even if the veteran does not directly 
raise such issues.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 438-40 (1992).  The Court of Appeals for Veterans 
Claims has ruled that the Board is obligated to "seek out all 
issues [that] are reasonably raised from a liberal reading of 
the documents or oral testimony submitted prior to the BVA 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  However, inasmuch as the issues of 
service connection for disorders characterized as joint pain, 
foot trouble, and weight gain as well as entitlement to a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU) have not been 
developed or certified for appellate review, they are not for 
Board consideration at this time.  Accordingly, these issues 
are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his service-connected prostate cancer 
has increased in severity and, thus, the impairment 
associated with this disorder is inadequately reflected by 
the 20 percent schedular evaluation presently in effect.  
Specifically, at his most recent VA examination, in June 
2002, he noted that he had to get up to urinate at 4 a.m. and 
he urinated four or five times per day, on average.  
Thereafter, on his April 2003 notice of disagreement, he 
reported that he had to get up about three to four times per 
night to urinate.  Most recently, during his Video Conference 
hearing, the veteran testified that he gets up five to six 
time per night to urinate.  Accordingly, the Board finds that 
a current and comprehensive examination of the veteran's 
service-connected residuals of prostate cancer is necessary.  
In this regard, it is noted that VA General Counsel has 
indicated that, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Also, at his January 2005 Board hearing, the veteran 
indicated he had received relevant treatment at the VA 
Medical Center in Denver, Colorado, and also at VA offices at 
Fitzsimmons Army Hospital, to include seeing a urologist 
every 90 days and as recently as December 2004.  From a 
review of the record, it is clear that not all such records 
of treatment have been obtained and associated with the 
claims file.  The VCAA requires VA to make reasonable efforts 
to assist all claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 2002).  In accordance with these provisions, the Board 
finds that a remand of this case is warranted, so the RO can 
ensure that all available VA and non-VA treatment records are 
obtained.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA treatment records are considered to 
be constructively contained in the claims folder and must be 
obtained before a final decision is rendered).  

With respect to the VCAA, the record does not show that the 
veteran has been properly notified of the evidence necessary 
to substantiate his claim for an initial rating in excess of 
20 percent for residuals of prostate cancer.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The issue on appeal is 
arguably a "downstream issue," where service connection has 
been granted for residuals of prostate cancer and the proper 
initial rating for the condition is being appealed, and the 
veteran was afforded VCAA notice with respect to his claim 
for service connection for prostate cancer in March 2001.  
See VAOPGCPREC 8-2003.  However, the issue currently on 
appeal is procedurally and in time several steps removed from 
the initial award of service connection for active prostate 
cancer and assignment of a rating of 100 percent for this 
condition.  Over a period of years, service connection for 
the active malignancy was granted and rated as 100 percent 
disabling; a reduction to a noncompensable rating for 
residuals of the condition was proposed; the rating was 
reduced to 10 percent based on residuals of the arrested 
cancer; and the rating for these residuals was subsequently 
increased to 20 percent.  Given the complexity of the 
procedural history and significant separation in time and 
procedurally of the current issue on appeal from the initial 
grant of service connection and 100 percent rating, which are 
quite unlike the typical "downstream" rating case 
contemplated in VAOPGCPREC 8-2003 where the initial rating 
set forth in the rating decision granting service connection 
is appealed, the undersigned finds that the proper course of 
action in this case will be to inform the veteran of what is 
required to substantiate his current claim and his and VA's 
roll in developing the claim.  This is for the purpose of 
ensuring that he has a meaningful opportunity to participate 
in development and adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).  Further, as 
testimony elicited at the hearing revealed that the veteran 
had not been afforded a recent VA examination in light of 
increased symptomatology, and that not all relevant VA 
treatment records had been obtained, the Board cannot find 
that the veteran has not been prejudiced by the lack of any 
such notice.  Id.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the current 
issue on appeal of the impact of the 
notification requirements on the claim.  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for prostate cancer 
as well as any residuals thereof since 
January 2003, the effective date of the 
reduction in rating from 100 percent to 
20 percent.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant that 
have not been previously associated with 
the claims files.  The attention of the 
RO is specifically directed to any 
records from VA facilitates at 
Fitzsimmons Army Hospital and the VA 
Medical Center in Denver, Colorado, as 
described in the January 2005 Board 
hearing transcript.  All records obtained 
should be associated with the claims 
files.

3.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the specific 
residuals and current severity of his 
service-connected prostate cancer.  

The veteran's claims files should be made 
available to the examiner for review in 
connection with the examination.  

All necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

The examination report should include a 
detailed history, including: a) the 
number of times per day the veteran must 
change absorbent materials worn due to 
urinary leakage or incontinence; b) 
whether he is required to wear an 
appliance due to urinary leakage or 
incontinence; c) the daytime voiding 
interval, in hours; d) the number of 
times per night he awakens to void; and 
e) a description of any obstructive 
symptomatology.  A complete rationale for 
all opinions expressed must be provided.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  This should include 
consideration of whether this case 
warrants referral of the issue on appeal 
to the Director, Compensation and 
Pension, for extraschedular 
consideration.  

5.  If the issue on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	Stephen L. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




